                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF GEORGIA
                                 SAVANNAH DIVISION


    CALVIN B. JAMES,

                 Petitioner,                                    CIVIL ACTION NO.: 4:19-cv-115

         v.

    U.S. MARSHALS,

                 Respondent.


                                               ORDER

        After a careful de novo review of the record in this case, the Court concurs with the

Magistrate Judge’s June 10, 2019 Report and Recommendation, (doc. 4), to which Objections have

been filed (doc. 5). Accordingly, the Court ADOPTS the Report and Recommendation that

petitioner’s reconstrued § 2255 motion be denied as premature. The Court thus DISMISSES

James’ petition without prejudice and DIRECTS the Clerk of Court to CLOSE this case. 1

        SO ORDERED, this 2nd day of July, 2019.




                                         R. STAN BAKER
                                         UNITED STATES DISTRICT JUDGE
                                         SOUTHERN DISTRICT OF GEORGIA



1
    Applying the Certificate of Appealability (COA) standards set forth in Brown v. United States, 2009 WL
307872 at * 1-2 (S.D. Ga. Feb. 9, 2009), the Court discerns no COA-worthy issues at this stage of the
litigation, so no COA will issue either. 28 U.S.C. § 2253(c)(1); Rule 11(a) of the Rules Governing Habeas
Corpus Cases Under 28 U.S.C. § 2254 (“The district court must issue or deny a certificate of appealability
when it enters a final order adverse to the applicant.”) (emphasis added). Any motion for leave to appeal in
forma pauperis therefore is moot.
